Citation Nr: 1332933	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-38 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2002 to October 2002 and June 2005 to November 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of service connection for an acquired psychiatric disorder, to include PTSD, so that the Veteran is afforded every possible consideration.  

The Veteran has contended he has PTSD as a result of an incident in service in which he performed first aid on a choking solider who later died.  The Veteran stated that the incident occurred in or around February 2006 at Ali Al Salem Air Base in Kuwait but provided no additional information upon request from the RO or any corroborating evidence.  In a May 2009 memorandum, the RO found that the Veteran had provided insufficient information to verify the stressor he had described.

The Veteran has indicated he has undergone mental health treatment at the Alexandria Vet Center, and a January 2011 letter from the clinical social worker who treated the Veteran at the Vet Center states that he was a regular participant in individual counseling from December 2008 to August 2010 for anxiety and sleeping problems.  Although the RO has requested the Veteran's treatment records from the Vet Center three times, the records have not been associated with his file.  The Veteran may also obtain and submit these records himself.

The Veteran has been afforded two VA examinations in connection with his claim.  In January 2011 a VA examiner diagnosed him with generalized anxiety disorder but found that he did not meet the diagnostic criteria for PTSD.  The Veteran reported no specific stressor to the examiner, including the choking incident.  The examiner did not opine as to whether the Veteran's generalized anxiety disorder was incurred in or was due to service.
 
In May 2013 the Veteran underwent a second VA examination at which time he was diagnosed with PTSD that the examiner attributed to two separate stressors, the choking incident in service and the post-service death of a solider the Veteran had served with.

The Board finds an additional medical opinion is necessary as to whether the Veteran has an acquired psychiatric disorder, to include generalized anxiety disorder and PTSD, that was incurred in or is due to service, to include as a result of his claimed in-service stressor.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's treatment records from the Alexandria Vet Center.  All efforts to obtain the records should be fully documented, and a negative response should be provided if the records are not available.

2. Obtain a VA medical opinion as to the nature and etiology of the Veteran's claimed acquired psychiatric condition, to include generalized anxiety disorder and PTSD.

The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner is requested to:  

(a) Provide a diagnosis of any acquired psychiatric disorder found to be present (if any).  

(b) State your agreement or disagreement with the diagnosis rendered in January 2011 (generalized anxiety disorder) and May 2013 (post traumatic stress disorder).  

(c)  For each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include consideration of the Veteran's account of the incident in which he performed first aid on a fellow soldier who was choking (if found to be credible).  

3. When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence and the claim for service connection for an acquired psychiatric disorder should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


